Citation Nr: 0831841	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-37 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss. 






ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The veteran served on active military duty from August 1969 
to July 1971, December 1980 to November 1983, and August 1985 
to March 2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that the veteran also filed a claim for 
service connection for diverticulitis in his May 2007 and a 
claim for an increased rating for bilateral hearing loss.  
However, the claim for the veteran's diverticulitis was 
ultimately resolved in the veteran's favor in October 2007, 
and the veteran has not appealed either the initial rating or 
effective date assigned for that condition.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must 
separately appeal these downstream issues).  Therefore, that 
issue is not before the Board.  


FINDINGS OF FACT

At worst, the veteran has Level IV hearing loss in both the 
right ear and the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in May 2007.  
These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his increased-rating claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the May 2007 letter from the RO further advised 
him that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the May 2007 VCAA notice letter 
prior to the August 2007 adverse determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error with regard to the VCAA notice.

However, there is a timing error with respect to the notice 
required under Vazquez-Flores.  In that regard, with 
increased-rating claims, as the case here, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), that, at a minimum, 
a 38 U.S.C.A. § 5103(a) notice requires that the Secretary 
notify the claimant that, to substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, the May 2007 VCAA letter of record show compliance with 
Vazquez-Flores elements 3 and 4, as listed above.  Moreover, 
the RO provided the veteran with an additional notice letter 
in May 2008 that complies with Vazquez-Flores elements 1 and 
2 listed above.  However, a timing error exists with the May 
2008 Vazquez-Flores letter in that the letter was not 
provided until after the rating decision on appeal.  In that 
regard, the Court held in Pelegrini II, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, additional VCAA notice, particularly the May 
2008 Vazquez-Flores notice, was provided after issuance of 
the initial AOJ decision.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing additional VCAA notice required 
under Vazquez-Flores in May 2008, the RO readjudicated the 
claim in a July 2008 SSOC.  Thus, the timing defect in the 
notice has been rectified in this case.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and private 
medical records with authorization from the veteran.  
Moreover, the veteran's relevant VA treatment records have 
been associated with the claims folder.  The VA also has 
provided the veteran with two VA examinations dated in June 
2007 and May 2008 in connection with his claim.  Finally, the 
veteran indicated in a July 2008 statement that he has no 
additional evidence to submit.  Thus, there is no indication 
that any additional evidence remains outstanding, and the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

In this case, the veteran filed a claim in May 2007 for an 
increased rating for bilateral hearing loss.  While the 
veteran's entire history is reviewed when assigning a 
disability rating under 38 C.F.R. § 4.1, where an increase in 
an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Court recently held 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
That is, the Board must consider whether there have been 
times when the veteran's disability has been more severe than 
at others.  If so, the Board may "stage" the rating.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from one year 
before the claim was filed (here, May 2006) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The veteran's bilateral hearing loss is currently evaluated 
as 10 percent disabling under Diagnostic Code 6100.  
38 C.F.R. § 4.85.  This 10 percent rating is effective from 
May 16, 2007, the date the RO received the veteran's claim 
for an increased rating. 

Upon reviewing the evidentiary record, the Board finds no 
reason for a higher rating for the veteran's bilateral 
hearing loss for the period of May 2006 to May 2007.  In that 
regard, there is no competent evidence one year prior to May 
16, 2007 that indicates complaints of, or treatment for, 
bilateral hearing loss.  Thus, the Board finds that an 
increased rating beyond what the RO granted for bilateral 
hearing loss for that time period is not warranted.  38 
C.F.R. § 4.7.

The Board now turns to the evidence of record since May 2007.  
In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in June 2007 and May 2008.  At that 
time of the June 2007 examination, puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
60
60
55
LEFT

30
70
70
65

The average puretone threshold was 51 in the right ear and 59 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 88 
percent in the left ear.  The results were interpreted as 
showing moderate to severe sensorineural hearing loss in both 
ears.  

In this case, applying the results from the June 2007 VA 
examination to Table VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of III for the 
left ear.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss would actually be 
evaluated as noncompensable (0 percent disabling), which is 
below his current 10 percent rating.  However, as a result of 
this examination, the RO granted a 10 percent rating, 
effective May 16, 2007, in an August 2007 rating decision, 
based on the June 2007 VA examiner's medical opinion that the 
audiology examination results showed a little worsening in 
the veteran's hearing as compared to a May 2001 audiology 
examination.  

The veteran was afforded another VA audiology examination in 
May 2008.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
60
60
50
LEFT

25
65
65
55

The average puretone threshold was 50 in the right ear and 53 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 80 
percent in the left ear.  In this case, applying the results 
from the May 2008 VA examination to Table VI yields a Roman 
numeral value of IV for both the right ear and the left ear.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss would be evaluated as 10 percent 
disabling, no higher than the current rating assigned.  
38 C.F.R. § 4.7 

Consequently, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  In fact, some of 
the audiology readings during the appeal period are more 
reflective of a noncompensable evaluation.  Simply stated, 
the results do not provide a basis to grant an increased 
rating when considering hearing loss in both ears.  

The Board adds that based on the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered 
whether a further staged rating is appropriate.  Here, the 
Board finds the veteran's 10 percent rating granted in this 
case is only effective from May 16, 2007, the date of receipt 
of his increased-rating claim.  There is no basis to further 
stage this rating.  In this regard, generally, the effective 
date of an award for an increase in disability compensation 
will be the date of receipt of claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  However, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within one year from such date; otherwise, the grant 
is effective from the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, 
there is no evidence of record indicative of a 10 percent 
rating or higher one year prior to the date the claim for an 
increased rating was received (May 16, 2007).  Consequently, 
the 10 percent rating will be assigned from the date the 
increased rating claim was received on May 16, 2007.
 
Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, 
the evidence does not reveal frequent hospitalization 
associated with the disability in question.  The veteran's 
primary treatment has been on an outpatient basis, not as an 
inpatient.  



ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.    




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


